ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_06_EN.txt.                      381 	




                                        DECLARATION OF JUDGE XUE



                        1. Much to my regret, I have voted against the operative paragraph 1
                     of the Judgment regarding the Court’s jurisdiction to entertain Croatia’s
                     claim in so far as it concerns acts prior to 27 April 1992. For the reasons
                     explained below, I reserve my position with regard to the Court’s finding
                     that in the context of the present case it could found its jurisdiction on the
                     basis of State succession to responsibility under Article IX of the Geno-
                     cide Convention. I maintain the view that Serbia’s second objection to
                     jurisdiction ratione temporis and admissibility should be upheld.



                                    I. Issues Left over by the 2008 Judgment

                        2. When the Court in the 18 November 2008 Judgment on Preliminary
                     Objections (Application of the Convention on the Prevention And Punish‑
                     ment of the Crime of Genocide (Croatia v. Serbia), Preliminary Objec‑
                     tions, Judgment, I.C.J. Reports 2008, p. 412 (“the 2008 Judgment”)) drew
                     the conclusion that Serbia’s second jurisdictional objection did not pos-
                     sess an exclusively preliminary character, it primarily addressed Croatia’s
                     argument that Serbia as a State in statu nascendi was responsible for acts
                     carried out by its officials and organs or otherwise under its direction and
                     control before 27 April 1992. In that connection, the Court highlighted
                     “two inseparable issues” for it to determine at the merits stage : the appli-
                     cability of the obligations under the Genocide Convention to acts that
                     occurred before the Federal Republic of Yugoslavia (“the FRY”) came
                     into existence as a separate State, and the question of attribution of such
                     acts to the FRY for invoking its international responsibility under gen-
                     eral international law (ibid., p. 460, para. 129). In identifying these “two
                     inseparable issues”, the Court apparently had in mind the rules as stated
                     in the International Law Commission’s Articles on State Responsibility
                     (Annex to General Assembly resolution 56/83, 12 December 2001, “the
                     ILC Articles”).

                        3. Under the ILC Articles, two conditions must be satisfied before
                     international responsibility of a State can be invoked. First, there should
                     be an internationally wrongful act in breach of international obligations
                     which were effective and binding on the State at the time when the act
                     occurred. Secondly, such act should be attributable to the State, consti-
                     tuting “an act of the State” (“Text of the Draft Articles with Commentar-
                     ies thereto, Responsibility of States for Internationally Wrongful Acts :

                     382




7 CIJ1077.indb 760                                                                                    18/04/16 08:54

                     382 	      application of genocide convention (decl. xue)

                     General Commentary”, Yearbook of the International Law Commission
                     (YILC), 2001, Vol. II, Part 2, UN doc. A/CN.4/SER.A/2001/Add.1,
                     Arts. 1, 2, 4‑11, 13, pp. 32‑59, at p. 39, para. 4). With regard to the first
                     condition, the ILC commentary on Article 2 states that reference to the
                     breach of an international obligation rather than a rule or a norm of inter-
                     national law underscores that for the purposes of State responsibility, the
                     relevant rule must be applicable to the responsible State in the specific
                     case (ibid., p. 36, para. 13 ; emphasis added). The commentary to Arti-
                     cle 13 further clarifies that no retroactive application is intended in mat-
                     ters of State responsibility (ibid., p. 57).


                         4. In the present proceedings, with regard to Croatia’s claim that the
                      FRY was a State in statu nascendi at the time when the alleged genocidal
                      acts took place, the Court first set out to determine at which point of time
                      the FRY became bound by the Convention, and whether the obligations
                      to prevent and punish genocide under the Convention can be applied
                     ­retroactively to the FRY before it became a party to the Convention.

                        5. Having examined the travaux préparatoires and the text of the
                     ­ onvention, the Court comes to the conclusion that, as is stated in the
                     C
                     2008 Judgment, Serbia was bound by the Convention with effect only
                     from 27 April 1992. Even in respect of State responsibility, “the Conven-
                     tion is not retroactive”. It underlines that “[t]o hold otherwise would be
                     to disregard the rule expressed in Article 28 of the Vienna Convention on
                     the Law of Treaties. There is no basis for doing so in the text of the Con-
                     vention or in its negotiating history.” (Judgment, para. 99.) With that
                     conclusion, the issue of attribution becomes moot. The Court therefore
                     does not see any need to further examine whether the FRY was or was
                     not a State in statu nascendi at the time of the occurrence of the alleged
                     acts, hence no question about the applicability of Article 10, paragraph 2,
                     of the ILC Articles to the present case.
                        6. This legal finding, in my view, is conclusive to the two inseparable
                     issues left over in the 2008 Judgment, therefore, Serbia’s second jurisdic-
                     tional objection should be upheld.

                        7. The Court’s treatment of State succession to responsibility as a sep-
                     arate heading for the consideration of jurisdiction ratione temporis, in my
                     opinion, is a questionable departure from the 2008 Judgment. Procedur-
                     ally Croatia’s alternative argument about the FRY’s succession to the
                     responsibility of the Socialist Federal Republic of Yugoslavia (“the
                     SFRY”) does raise a new claim for jurisdiction, a claim that is based on
                     treaty obligations undertaken by a third party. When the Court has
                     already concluded in the Judgment that even in respect of State responsi-
                     bility the Convention is not retroactive, that claim is apparently related to
                     the question of succession rather than responsibility.


                     383




7 CIJ1077.indb 762                                                                                   18/04/16 08:54

                     383 	      application of genocide convention (decl. xue)

                        8. Substantively, Croatia’s two arguments are built on two different
                     political premises, which are mutually exclusive in the context of the pres-
                     ent case. In other words, Serbia should be treated either as a successor or
                     as a continuator of the SFRY, but cannot be both at the same time, a
                     point to be further discussed later. As that political premise can only be
                     chosen one way or the other, once that premise is determined, one of
                     Croatia’s arguments would necessarily fall, so long as Serbia’s responsi-
                     bility is concerned. To illustrate that point further, the “two inseparable
                     issues” as identified by the Court in the 2008 Judgment could be relevant
                     and meaningful for the case only provided that the FRY is taken as a
                     successor rather than a continuator of the SFRY. Of course, that is the
                     position generally recognized, including by the Court and the Parties.
                     Croatia’s alternative argument, however, is presumably based on the con-
                     tinuity between the SFRY and the FRY. Given the bulk of the alleged
                     acts concerned (most of them took place before 27 April 1992), this issue
                     is so crucial for the case that Croatia’s alternative argument should be
                     dealt with at the same length as Croatia’s principal argument. Late invo-
                     cation of that argument by Croatia indeed raises the issue of procedural
                     fairness for Serbia. As the Court stated in the Legality of Use of Force
                     case, “the invocation by a party of a new basis of jurisdiction . . . at this
                     late stage, when it is not accepted by the other party, seriously jeopardizes
                     the principle of procedural fairness and the sound administration of jus-
                     tice” (Legality of Use of Force (Yugoslavia v. Belgium), Provisional Mea‑
                     sures, Order of 2 June 1999, I.C.J. Reports 1999 (I), p. 139, para. 44).



                                   II. Political Premise of Serbia’s Succession


                        9. The question of succession in the present case is a complicated issue.
                     From 1992 to 2000, the FRY remained in a sui generis status, which gave
                     rise to a series of legal questions regarding its standing, locus standi,
                     before the Court. The political premise of Serbia’s succession was much
                     dictated, in my view, by the fact that its 1992 declaration and Note simul-
                     taneously sent to the Secretary‑General of the United Nations were more
                     often treated with political expediency than given consistent legal inter-
                     pretation under international law in the light of the factual situation.
                     Croatia’s alternative argument in the present case once again brings the
                     issue to the fore.

                        10. In its 1992 declaration and Note, the FRY publicly stated that it
                     would “continue to fulfil all the rights conferred to, and obligations
                     assumed by, the Socialist Federal Republic of Yugoslavia in international
                     relations . . .” (2008 Judgment, p. 447, para. 99). It is upon this FRY’s
                     self‑claimed continuity that Croatia relies to argue in favour of the FRY’s
                     succession to the responsibility of the SFRY.

                     384




7 CIJ1077.indb 764                                                                                   18/04/16 08:54

                     384 	       application of genocide convention (decl. xue)

                        11. In the 2008 Judgment, the Court states that “[i]n the particular
                     context of the case, the Court is of the view that the 1992 declaration
                     must be considered as having had the effects of a notification of succes-
                     sion to treaties, notwithstanding that its political premise was different”
                     (2008 Judgment, p. 451, para. 111), and
                           “from that date onwards the FRY would be bound by the obligations
                           of a party in respect of all the multilateral conventions to which the
                           SFRY had been a party at the time of its dissolution, subject of course
                           to any reservations lawfully made by the SFRY limiting its obliga-
                           tions” (ibid., pp. 454‑455, para. 117 ; emphasis added).

                     While upholding the validity of the FRY’s commitments to international
                     obligations, the Court, however, does not indicate the legal consequences
                     that are necessarily derived from the change of that political premise.

                        12. Under international law, the implication of the new political prem-
                     ise is arguably three‑fold for the FRY. First of all, the FRY, being one of
                     the successor States rather than the sole continuator of the SFRY, does
                     not enjoy all the rights of its predecessor, nor does it continue to assume
                     all of the SFRY’s international obligations and responsibility as the same
                     international personality. Secondly, such status will determine the con-
                     fines of the FRY’s treaty obligations in accordance with international
                     law. Thirdly, its treaty relations with the other successor States will be
                     governed by their agreement as well as general rules of treaty law.

                        13. In the present case, Croatia advances two arguments for Serbia’s
                     succession to the responsibility of the SFRY. First, Croatia argues that
                     the armed forces of the SFRY which subsequently became the organs of
                     the FRY largely controlled and conducted the alleged acts of genocide
                     during the last year of the SFRY’s formal existence, which thereby justi-
                     fies the succession of the FRY to the responsibility of the SFRY. In that
                     regard, it refers to the Lighthouse Arbitration Award, where the tribunal
                     considered that whether there would be a succession to responsibility
                     would depend on the particular circumstances of each case (Lighthouses
                     Arbitration between France and Greece, Claims No. 11 and 4, 24 July 1956,
                     23 ILR 81, p. 92 ; United Nations, Reports of International Arbitral
                     Awards (UNRIAA), Vol. XII, p. 198 ; emphasis added). Secondly, Croa-
                     tia contends that Serbia’s international commitments made in the
                     1992 declaration and Note indicated not only that Serbia succeeded to
                     the treaty obligations of the SFRY, but also that it succeeded to the
                     responsibility incurred by the SFRY for the violation of those treaty obli-
                     gations. Both of Croatia’s arguments involve the political premise of Ser-
                     bia’s succession.

                       14. In regard to the first argument, the particular facts of the present
                     case identified by the Court are as follows : the FRY is not a continuator

                     385




7 CIJ1077.indb 766                                                                                   18/04/16 08:54

                     385 	      application of genocide convention (decl. xue)

                     but one of the successor States of the SFRY. It succeeded to the Geno-
                     cide Convention on the date of its proclamation and was, therefore,
                     bound by it only with effect from 27 April 1992. Succession matters
                     among the newly independent States that succeeded to the SFRY are
                     governed by the Agreement on Succession Issues of 29 June 2001 (done in
                     Vienna, entered into force on 2 June 2004 ; United Nations, Treaty Series
                     (UNTS), Vol. 2262, No. 40296, pp. 251‑337). These matters are accepted
                     by the successor States either through judicial decisions or by agreement,
                     despite the factual continuity that purportedly existed between the FRY
                     and the SFRY. It is against this factual background on the basis of the
                     aforesaid political premise that the Court is called to interpret Article IX
                     of the Genocide Convention so as to determine whether there is any legal
                     ground in international law for the Court to found its jurisdiction with
                     regard to acts that occurred before 27 April 1992.

                        15. As to Croatia’s second argument with respect to Serbia’s interna-
                     tional commitments made in 1992, Croatia seems to forget the fact that it
                     has refused to recognize the FRY as a continuator of the SFRY. More-
                     over, when Serbia eventually yielded to the position of the international
                     community as well as that of the other successor States that it only suc-
                     ceeded to the SFRY and deposited its instrument of accession to the
                     Genocide Convention to the United Nations Secretary‑General with a
                     reservation to Article IX of the Convention on 6 March 2001, Croatia
                     objected to it on the ground that the FRY “is already bound by the Con-
                     vention since its emergence as one of the five equal successor States” of
                     the former SFRY (2008 Judgment, p. 445, para. 94). This fact shows that
                     the political premise of Serbia’s declaration and Note directly bears on
                     the treaty relations between the Parties, particularly in relation to the
                     Genocide Convention ; upon that political premise, Serbia’s declaration
                     and Note means that its treaty relations with Croatia started from
                     27 April 1992.



                                        III. Interpretation of Article IX
                                            of the Genocide Convention

                       16. In the Judgment the Court concludes that “[i]n the present case,
                     any jurisdiction which the Court possesses is derived from Article IX of
                     the Genocide Convention and is therefore confined to obligations arising
                     under the Convention itself”. In that regard, the meaning of the term
                     “including those relating to the responsibility of a State for genocide” in
                     Article IX is apparently decisive for the Court to determine whether or
                     not, on Croatia’s alternative argument, it has jurisdiction over the alleged
                     acts in question.
                       17. The Court first rejects Serbia’s contention that Croatia’s claim for
                     State succession is a new claim. It decides that since the essential subject‑­

                     386




7 CIJ1077.indb 768                                                                                    18/04/16 08:54

                     386 	      application of genocide convention (decl. xue)

                     matter of the dispute concerns Serbia’s responsibility and Croatia’s stand-
                     ing to invoke that responsibility, the dispute between the Parties in the
                     present case falls squarely within the terms of Article IX (Judgment,
                     para. 90). In the reasoning, it emphasizes that “[t]he question whether
                     Serbia is responsible for such alleged violations must be distinguished
                     from the manner in which that responsibility is said to be established”. In
                     its view, to invoke responsibility by direct attribution or to invoke respon-
                     sibility on the basis of succession is just a difference in “manner”. What
                     the Court, however, fails to mention is that each of such “manners” con-
                     cerns a matter of law that has to be initially decided by the Court for
                     founding its jurisdiction. That is to say, the Court has to first determine
                     whether State succession to responsibility falls within the terms of Arti-
                     cle IX and, if so, in the context of the present case, whether or not Serbia
                     should succeed to the responsibility of the SFRY. Only when these issues
                     are settled, does the Court have the jurisdiction to address the merits of
                     the case, but not the other way round.

                       18. The Court, instead of going through the travaux préparatoires and
                     the text of the Convention, as it does previously, simply gives a rather
                     general interpretation to the term of State responsibility in Article IX. A
                     quick perusal of the drafting history of the Convention can tell that the
                     State parties did not intend to give the term such a broad meaning. For
                     example, the delegate of the United States stated that if the responsibility
                     in Article IX “referred to treaty violations, the United States delegation
                     must emphasize that the word [responsibility] added nothing to the mean-
                     ing of the article” (“Continuation of the Consideration of the Draft Con-
                     vention on Genocide” [E/794] : Report of the Economic and Social
                     Council [A/633], Third Session of the General Assembly, Part I, Legal
                     Questions, Sixth Committee, Summary of Records of Meetings,
                     United Nations General Assembly Sixth Committee Third Session, Hun-
                     dred and Thirty-First Meeting, 1 December 1948, UN doc. A/C.6/SR.131,
                     p. 690). There is no record showing that that understanding was not
                     accepted or was opposed to by the other State parties.

                         19. Moreover, it is difficult to establish, either from the drafting his-
                      tory or the substantive provisions of the Convention, that the term of
                      State responsibility in Article IX also includes State succession to respon-
                     sibility. As is pointed out in the Judgment, nothing in the text of the
                     Genocide Convention or the travaux préparatoires suggests that the Con-
                      vention can be applied retroactively ; it was only intended to apply to acts
                     taking place in the future and not to be applicable to those which had
                     occurred during the Second World War or at other times in the past
                     (Judgment, para. 97). When the State parties unequivocally precluded
                     ­retroactive effect to the Convention and remained dubious about State
                      responsibility for violations of the Convention, it would be much more
                      unlikely that they would agree to import State succession to responsibility
                      into the terms of Article IX.

                     387




7 CIJ1077.indb 770                                                                                   18/04/16 08:54

                     387 	       application of genocide convention (decl. xue)

                        20. Under Article IX of the Convention, the Court is not called to
                     settle any dispute that concerns interpretation, application and fulfilment
                     of the Convention, but a dispute that should directly relate to the rights
                     and obligations of the parties. It always has to first ascertain whose obli-
                     gations are allegedly breached and who has the right to invoke interna-
                     tional responsibility for that breach. In the judicial settlement process
                     that is the condition of locus standi, regardless of the nature of the obliga-
                     tions, synallagmatic or erga omnes. Likewise, the Court is not called to
                     settle any dispute that concerns State responsibility, but a dispute that
                     may engage the responsibility of the parties to the dispute. The conditions
                     for entailing State responsibility are governed by general international
                     law. Unless and until such conditions are satisfied, no State responsibility
                     can be invoked.

                         21. As is stated previously, one of the conditions for invoking State respon-
                      sibility is that international obligations concerned must exist as valid between
                      the parties at the time when the alleged acts occurred. This principle is reaf-
                      firmed in the recent Judgment of the Court, where the Court stated that its
                      jurisdiction ratione temporis is limited only to acts that occurred subsequent
                     to the entry into force of the relevant treaty between the parties (Questions
                     relating to the Obligation to Prosecute or Extradite (Belgium v. Senegal),
                      Judgment, I.C.J. Reports 2012 (II), pp. 457‑458, paras. 100‑105). This ruling
                     dictates that in the present case the Court’s jurisdiction based on Article IX
                     should not extend to acts that occurred before the Convention was appli-
                     cable between Croatia and Serbia as two States parties, a point that is con-
                     firmed by the Court in its consideration of Croatia’s principal argument.
                         22. When the Court sets out to determine whether the alleged acts of
                     genocide relied on by Croatia against Serbia were attributable to the
                     SFRY and thus engaged its responsibility, its consideration, regardless of
                     the ultimate finding, is necessarily based on the presumption in favour of
                     succession to responsibility and the presumption that Serbia may succeed
                     to the responsibility of the SFRY for the latter’s violation of the obliga-
                     tions under the Convention. Thus, the Convention is actually applied
                     ­retroactively to Serbia.
                         23. Although the rules of State responsibility have developed consider-
                      ably since the adoption of the Genocide Convention, little can be found
                      about State succession to responsibility in the field of general interna-
                      tional law. As is observed,

                              “State succession is an area of uncertainty and controversy. Much
                           of the practice is equivocal and could be explained on the basis of
                           special agreement or of rules distinct from the concept of legal suc-
                           cession. Indeed, it is possible to take the view that not many settled
                           rules have yet emerged.” (James Crawford, Brownlie’s Principles of
                           Public International Law, 8th edition, Oxford University Press, 2013,
                           p. 424.)

                     388




7 CIJ1077.indb 772                                                                                       18/04/16 08:54

                     388 	       application of genocide convention (decl. xue)

                     To date, in none of the codified rules of general international law on treaty
                     succession and State responsibility, State succession to responsibility was
                     ever contemplated (see YILC, 1963, Vol. II, Working Paper submitted by
                     Mr. Lachs, p. 298 ; ibid., 2001, Vol. I, Comments by Mr. Tomka, C  ­ hairman
                     of the Drafting Committee, p. 101, para. 101, Comments by Mr. Pellet,
                     p. 120, para. 52 ; Art. 39, Vienna Convention on Succession of States in
                     Respect of Treaties of 23 August 1978, entered into force on 6 Novem-
                     ber 1996, UNTS, Vol. 1946, No. 33356, pp. 3‑29). Rules of State responsi-
                     bility in the event of succession remain to be developed.

                        24. Lastly, in response to Serbia’s argument on the basis of the Judg-
                     ments in Monetary Gold and East Timor, the Court rejects the applicabil-
                     ity of the Monetary Gold rule that the Court cannot decide a dispute
                     between States without the consent of those States to jurisdiction to the
                     present case (Monetary Gold Removed from Rome in 1943 (Italy v. France,
                     United Kingdom and United States of America), Preliminary Question,
                     Judgment, I.C.J. Reports 1954, p. 32 ; East Timor (Portugal v. Australia),
                     Judgment, I.C.J. Reports 1995, p. 101, para. 26). It states that the ratio-
                     nale behind the Monetary Gold rule has no application to a State which
                     ceases to exist, no longer possessing any rights, thus by its nature, inca-
                     pable of giving or withholding consent to the jurisdiction of the Court.
                        25. In light of the overall context of the case, this reasoning seems a
                     convenient way to address the issue. When a State ceases to exist, it does
                     not necessarily mean that all its rights and obligations simultaneously
                     cease to exist. In the present case, the SFRY’s status to treaties was indeed
                     succeeded by the FRY, as the Court states in the 2008 Judgment that

                           “the FRY would be bound by the obligations of a party in respect of
                           all the multilateral conventions to which the SFRY had been a party
                           at the time of its dissolution, subject of course to any reservations
                           lawfully made by the SFRY limiting its obligations” (2008 Judgment,
                           pp. 454‑455, para. 117 ; emphasis added).
                     Therefore, the question in the present situation is not whether the SFRY
                     is capable or not of giving its consent to the jurisdiction of the Court.
                     Rather, the relevant question should be whether or not Article IX of the
                     Convention provides a legal basis for the Court to exercise jurisdiction on
                     disputes concerning State succession to responsibility. If not, there is no
                     consent, on the part of the SFRY, the FRY, and indeed any State party
                     to the jurisdiction of the Court, both ratione materiae and ratione tempo‑
                     ris, on such disputes. In that regard, it is the principle of consent under
                     the Statute of the Court that should come into play.
                        26. In conclusion, notwithstanding the caution given in the Judgment,
                     the approach taken by the Court in resolving the current dispute may, in
                     my view, create serious implications that the Court does not intend to
                     have for future treaty interpretation.


                     389




7 CIJ1077.indb 774                                                                                   18/04/16 08:54

                     389 	      application of genocide convention (decl. xue)

                                        IV. “Time Gap” in the Protection

                        27. Before I close my remarks on the question of jurisdiction, I wish to
                     add one word on Croatia’s argument about the “time gap” in the protec-
                     tion. Croatia claims that a decision to limit jurisdiction to events after
                     27 April 1992 would create a “time gap” in the protection afforded by the
                     Convention. From the viewpoint of human rights protection, that argu-
                     ment is obviously very strong and appealing. However, when Croatia
                     seeks legal protection from the Court on the basis of Article IX of the
                     Convention and invokes Serbia’s responsibility under the Convention,
                     the jurisdiction of the Court has to be “confined to obligations arising
                     under the Convention itself”, and has to be confined to those that are
                     undertaken by Serbia. This kind of “time gap”, if any, could occur not
                     only in the event of State succession, but also with any State before it
                     becomes a party to the Convention. That is the limit of treaty régime.


                        28. That said, it should also be emphasized that the jurisdiction of the
                     Court is just one of the means available for the fulfilment of the Conven-
                     tion. Moreover, when a State opts out of the clause of Article IX when it
                     ratifies or accedes to the Convention, it does not mean that the people of
                     that State party will not obtain the protection of the Convention. Obliged
                     under the Convention, the State parties should, first and foremost, enact
                     national legislation for the prevention and punishment of genocide and
                     other acts enumerated in Article III of the Convention at the national
                     level. Ultimately, it is these national measures that will play the major role
                     in preventing genocide and punishing perpetrators of genocidal crimes.
                        29. At the international level, in the situation related to the present
                     case, an ad hoc criminal tribunal, i.e., the International Criminal Tribunal
                     for the former Yugoslavia (ICTY) was established to bring to justice
                     those responsible for crimes committed during the course of the SFRY’s
                     dissolution process, despite the fact that the SFRY had ceased to exist.
                     Although individual criminal responsibility and State responsibility are
                     distinct, protection and justice thus accorded are equally important.
                     Whether Serbia should be held responsible for the SFRY’s alleged breach
                     of its international obligations under the Convention can only be adjudged
                     in accordance with international law.


                                                                       (Signed) Xue Hanqin.




                     390




7 CIJ1077.indb 776                                                                                    18/04/16 08:54

